Citation Nr: 1430488	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  06-01 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an effective date prior to March 25, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to October 1971.  

This case comes before the Board of Veterans Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, and an April 2010 rating decision issued by the Washington, D.C., RO.  In February 2008 and August 2010, the Board remanded the claims for further development.  


FINDINGS OF FACT

1. The Veteran does not have a current bilateral hearing loss disability for VA compensation purposes. 

2. Tinnitus was not manifested during service; the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to an event, injury, or disease in service.

3. The first communication from the Veteran expressing an intent to file a claim of service connection for PTSD was received on April 28, 2003; entitlement to service connection arose prior to then.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2. Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


3. The criteria for an effective date of April 28, 2003, but no earlier, for the grant of service connection of PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.151, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Given the favorable action taken herein with regard to the issue of entitlement to an effective date prior to March 25, 2010, for the grant of service connection for PTSD, no further discussion of the VCAA is required with regard to that claim.  

With regard to the claims of service connection for bilateral hearing loss and tinnitus, the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter sent in June 2003, the Veteran was advised of the information and evidence necessary to warrant entitlement to service connection.  He also received notice regarding the disability-rating and effective-date elements of the claim in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the March 2006 letter was not sent prior to the initial rating decision, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  The March 2006 letter was sent prior to the most recent RO-level readjudication of the claims for service connection for bilateral hearing loss and tinnitus, as evidenced by the October 2011 supplemental statement of the case (SSOC). The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice with regard to the claims of service connection for bilateral hearing loss and tinnitus.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Regarding VA's duty to assist, the Veteran's service treatment records (STRs) and VA treatment records have been secured.  The Veteran was provided a VA audiological evaluation in October 2010.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the claims of service connection for bilateral hearing loss and tinnitus; no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

Legal Criteria, Factual Background, and Analysis

Earlier Effective Date Claim

The Veteran argues he is entitled to an earlier effective date for the grant of service connection for PTSD. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

A brief procedural and medical history will help clarify the Veteran's claim.  He filed a claim for service connection for PTSD on April 28, 2003.  An April 2003 multidisciplinary assessment and treatment plan report indicates the Veteran was diagnosed with anxiety disorder related to military exposure.  He was provided a VA mental disorders examination in August 2003.  The examiner diagnosed him with adjustment reaction with mixed emotional features and personality disorder, not otherwise specified (NOS).  A nexus opinion was not provided.  A September 2003 rating decision denied service connection for PTSD based on a lack of a current diagnosis based on a corroborated in-service stressor.  The Veteran submitted a response to a stressor questionnaire in January 2004 and requested that the claim be reopened.  An August 2004 rating decision denied service connection for PTSD based on a lack of current diagnosis.  He filed a timely notice of disagreement and was issued a statement of the case.  The Board remanded the claim in in February 2008 for further development.  A March 2010 memo from the Agency of Original Jurisdiction (AOJ) indicates that the Veteran's claimed stressor of experiencing combat aboard the USS Epperson was corroborated by official service department records.  He was provided a VA PTSD examination on March 25, 2010.  The examiner diagnosed the Veteran with PTSD based on his corroborated in-service stressors.  An April 2010 rating decision granted service connection for PTSD, rated 100 percent, effective March 25, 2010, the date of the VA examination.   

In several statements, the Veteran has asserted he is entitled to an effective date for service connection for PTSD that coincides with when a particular VA nurse practitioner diagnosed him with PTSD.  A review of the record shows he was assessed with PTSD by the nurse practitioner in June 2006.  

However, the effective date should not be assigned mechanically based on the date of a diagnosis.  DeLisio v. Shinseki, 25 Vet. App. 45, 58 (2011).  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Id.  Also, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

The Board finds that the Veteran was entitled to service connection prior to when he filed his claim of service connection for PTSD on April 28, 2003.  The March 2010 examiner diagnosed him with PTSD based on his alleged in-service stressors that were only corroborated in March 2010, but could have been corroborated at any time after service.  Furthermore, the March 2010 examiner also found that the Veteran's PTSD symptoms had persisted for more than a month, noting he reported that his symptoms had persisted since service.  Such findings indicate that the Veteran's PTSD manifested prior to when he filed his claim in April 2003.  The Board recognizes that he was not diagnosed with PTSD after the August 2003 VA mental disorders examination, but notes he was diagnosed with anxiety disorder related to military exposure in April 2003.  Resolving any reasonable doubt in his favor, as is required by the law, the Board concludes that the competent evidence of record reasonably shows the Veteran's PTSD manifested prior to April 2003.  

The effective date is therefore the date of claim, as it was later than the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Because the Veteran did not file a formal or informal application for service connection for PTSD prior to April 28, 2003, VA is precluded, as a matter of law, from granting an effective date prior to then for service connection for PTSD.  As such, the Board finds the Veteran is entitled to an effective date of April 28, 2003, but no earlier, for the grant of service connection of PTSD.

Service Connection Claims

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Bilateral Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

VA treatment records show that the Veteran complained of hearing loss in February 2003, April 2003, June 2003, and November 2009.  In a January 2004 and August statements, he asserted inservice acoustic trauma caused him hearing damage.  

A June 2003 VA audiology consult note indicates the Veteran's hearing was "excellent" bilaterally.  The audiometry results were not provided.  A VA ear, nose and throat clinic note from later in June 2003 indicates the audiogram revealed hearing within normal limits bilaterally.  Speech discrimination was noted to be 100 percent bilaterally.  An August 2003 VA examination report related to a claim for non-service connected pension notes that the Veteran's hearing appeared to be normal.  It's not clear whether an audiogram was performed as part of the examination.

The VA provided the Veteran an audiological evaluation in October 2010.  

The examination revealed audiometry results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
20
LEFT
10
10
10
20
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.

VA audiometry puretone thresholds and speech recognition scores reveal that the Veteran does not have bilateral hearing loss as defined by 38 C.F.R. § 3.385.  There is no medical evidence to the contrary.  In the absence of a current diagnosed disability, service connection cannot be granted for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board finds that the Veteran does not have a current hearing loss disability for which service connection can be granted.

The Board has considered the Veteran's complaints of hearing loss.  He is competent to testify as to symptoms he experiences, including the presence of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a layperson, he is not competent to establish VA-defined hearing loss by his own opinions.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).   

Tinnitus

The Veteran reported experiencing tinnitus during the October 2010 audiological evaluation.  He is competent to report that he experiences tinnitus, as well as the frequency and severity.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  A current disability is therefore established.  Thus, the remaining question is whether the current tinnitus is related to his service.  

The Veteran asserts he was exposed to acoustic trauma aboard the USS Epperson when its guns were fired during combat from off the shores of Vietnam.  He contends that his exposure to this acoustic trauma during active service caused his tinnitus.  As noted, a March 2010 memo from the AOJ confirms that the Veteran engaged in combat while aboard the USS Epperson; as such, his statements regarding acoustic trauma in service are accepted. 

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of section 1154(b) do "not provide a substitute for medical-nexus evidence."  Id.   

On April 1969 service entrance and October 1971 service separation examinations the Veteran's ears were normal on clinical evaluation.  His STRs are silent for any complaints, findings, treatment, or diagnosis relating to tinnitus.

VA treatment records show the Veteran has intermittently reported experiencing tinnitus between April 2003 and the present.  An April 2003 VA multidisciplinary assessment report notes he reported being exposed to "big gun blasts" aboard the USS Epperson and having ringing in his ears.  A June 2003 VA audiology clinic note indicates he reported experiencing bilateral tinnitus.  He said it occurred daily and lasted between 15 and 20 seconds, starting loud then fading away.  A subsequent June 2003 VA ear, nose, and throat clinic note indicates he reported intermittent tinnitus that was high-pitched and nonpulsatile.  A VA primary care note shows he reported occasional ringing in his ears in October 2003.  In November 2009, he complained of "buzzing" in his ears.  

In a January 2004 statement, he asserted having "hearing damage" due to acoustic trauma.  

In his August 2004 notice of disagreement, he related his tinnitus to the acoustic trauma he experienced in service.  

During the October 2010 examination, the Veteran indicated that he began experiencing tinnitus in service.  He reported that the tinnitus was "mainly inside his head."  He described hearing a humming noise at night and occasionally during the day, sometimes several times a day.  The examiner, who reviewed the file and noted the Veteran's exposure to acoustic trauma in service, opined that the Veteran's "tinnitus was not caused by noise exposure in the service."  He reasoned that "the frequency and duration of the tinnitus was not characteristic of tinnitus associated with noise exposure."  He also noted that "no evidence could be found that the Veteran's tinnitus was associated with the service."  

As noted, the Veteran is competent to report experiencing tinnitus, and the Board finds his assertions credible.  However, the Board finds it is significant that the Veteran was found to have normal ears at the time of his October 1971 separation examination and did not report tinnitus for many years after service.  This lengthy period without complaint or treatment of tinnitus is evidence that there had not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Notably, when the Veteran did report tinnitus, he only reported it intermittently.  He also indicated he only experienced it intermittently in June 2003.  Against this factual background, the Board finds that the VA medical examiner's medical opinion is the most probative evidence in this case.  The examiner, an audiologist, considered the Veteran's statements, reviewed the claims folder, examined the Veteran, and provided reasoning for his opinion.  The examiner concluded that the Veteran's "tinnitus was not caused by noise exposure in the service" after considering the evidence of record.  

The Board has also considered the Veteran's statements attributing his tinnitus to service, but as noted the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, while the Veteran is competent to report experiencing tinnitus, he is not competent to provide an opinion on the etiology of his tinnitus.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).   

The Board finds that the preponderance of the evidence of record is against the Veteran's claim of entitlement to service connection for tinnitus.  As a preponderance of the evidence of record is against the Veteran's claim of entitlement to service connection for tinnitus, this claim is denied.


ORDER

An effective date of April 28, 2003 (but no earlier) is granted for the award of service connection for PTSD.

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


